     Case 1:01-cr-00513-CAP-LTW Document 412 Filed 07/23/20 Page 1 of 17




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

KEEMIT HAND,

                Movant,                           CRIMINAL ACTION NO.
                                                  1:01-CR-0513-4-CAP

                                                   CIVIL ACTION NO.
          v.                                       1:20-CV-0130-CAP

UNITED STATES OF AMERICA,

                Respondent.


                                      ORDER

          This action is before the court on the magistrate judge’s report and

recommendation (“R&R”) [Doc. No. 404]. The movant has filed objections

thereto [Doc. No. 406] and a motion to amend his § 2255 motion [Doc. No.

407]. 1

I. Standard of Review

          In reviewing a magistrate judge's R&R, the district court “shall make a

de novo determination of those portions of the report or specified proposed

1 The motion to amend the § 2255 was filed out of an abundance of caution to
address an omission by the movant in his original motion: an allegation that
a plea offer, if accepted, would have resulted in a lower sentence. Because
the court determines that the movant has failed to show deficient
performance of counsel, the ineffective assistance claim is resolved without
consideration of the prejudice prong. Therefore, the allegation regarding a
lower sentence is moot.
    Case 1:01-cr-00513-CAP-LTW Document 412 Filed 07/23/20 Page 2 of 17




findings or recommendations to which objection is made.” 28 U.S.C.

§ 636(b)(1). “Parties filing objections to a magistrate’s report and

recommendation must specifically identify those findings objected to.

Frivolous, conclusive, or general objections need not be considered by the

district court.” United States v. Schultz, 565 F.3d 1353, 1361 (11th Cir. 2009)

(quoting Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988)) (internal

quotation marks omitted). The district judge must “give fresh consideration

to those issues to which specific objection has been made by a party.” Jeffrey

S. v. State Bd. of Educ. of Ga., 896 F.2d 507, 512 (11th Cir. 1990) (citation

and internal quotation marks omitted). Absent objection, the district judge

“may accept, reject, or modify, in whole or in part, the findings and

recommendations made by the magistrate judge,” 28 U.S.C. § 636(b)(1), and

“need only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” Fed. R. Civ. P. 72, advisory committee

note, 1983 Addition, Subdivision (b).




                                         2
    Case 1:01-cr-00513-CAP-LTW Document 412 Filed 07/23/20 Page 3 of 17




II. Discussion

      A. Background 2

      A federal grand jury in the Northern District of Georgia returned an

indictment against the movant and co-defendants Corey Walker, George

Oliver, Vincent E. Johnson, Jay Cucco, and J.B. Cucco, charging them with

conspiracy to distribute cocaine, in violation of 21 U.S.C. §§ 846 and

841(b)(1)(A)(ii), and possession with intent to distribute at least 5 kilograms

of cocaine, in violation of §§ 841(a)(1) and (b)(1)(A)(ii) and 18 U.S.C. § 2 [Doc.

No. 1]. The movant, represented by retained counsel Beverly Taylor, and his

co-defendant Oliver proceeded to a three-day jury trial [Doc. No. 380-82].

      The evidence presented at trial showed that, on June 13, 2001, law

enforcement raided a house belonging to Eric Staples’s mother [Doc. No. 380-

2 at 36-37]. Staples, who was present during the raid, agreed to cooperate

with the government and described the illegal drug operation as follows [Id.].

The customary method of delivery was for a tractor-trailer to drop off either

marijuana or cocaine at Metro Materials, a fenced-in gravel yard on the

outskirts of Atlanta [Id. at 43-56; Doc. No. 380-1 at 52; Doc. No. 381-1 at 86-

87]. Walker then took possession of the drugs, and Oliver picked them up for


2 There was no objection to the procedural history set forth by the magistrate
judge. Finding no error, the court adopts the procedural history from the
R&R and has incorporated it into this order.

                                         3
    Case 1:01-cr-00513-CAP-LTW Document 412 Filed 07/23/20 Page 4 of 17




delivery to a location where they were “broken down” into smaller packets for

distribution and storage [Doc. No. 380-2 at 43-56; Doc. No. 381-1 at 10-13, 86-

90; Doc. No. 381-2 at 23].

      During the course of this conspiracy, the movant transported

marijuana for Oliver, assisted him in breaking down the large bundles of

marijuana into smaller amounts for distribution, and stored marijuana for

Oliver [Doc. No. 380-2 at 52; Doc. No. 381-1 at 10-13; Doc. No. 381-2 at 31-

32]. The movant owed Oliver money because the movant’s cousin once stole

marijuana that the movant was storing for Oliver [Doc. No. 380-2 at 58; Doc.

No. 381-2 at 31-32].

      Staples told the government that his organization would soon receive a

load of drugs and arranged for the cocaine shipment to be delivered to Metro

Materials on June 16, 2001 [Doc. No. 380-1 at 51-54; Doc. No. 380-2 at 38].

The movant agreed to assist Oliver with this drug deal in order to pay off the

debt he owed for the drugs his cousin stole [Doc. No. 381-2 at 31-32]. The

government arranged to conduct surveillance in the area on that date and

followed the movant’s green four-door Nissan Maxima and Johnson’s blue

Isuzu Rodeo, as those vehicles appeared to be conducting counter-

surveillance [Doc. No. 380-1 at 51-53; Doc. No. 380-2 at 6-11; Doc. No. 381-1

at 45-48, 75-80]. At about 5:00 p.m., a tractor-trailer delivered about 150



                                       4
    Case 1:01-cr-00513-CAP-LTW Document 412 Filed 07/23/20 Page 5 of 17




kilograms of cocaine to Metro Materials [Doc. No. 380-1 at 54-55; Doc. No.

381 at 63; Doc. No. 381-2 at 63]. Meanwhile, Staples called Johnson and told

him to go to the Amoco station to act as a lookout [Doc. No. 381-2 at 26].

      About an hour after the drugs were delivered, the movant and Oliver

arrived in the area, but Oliver became suspicious that some of the vehicles in

the area were police officers [Doc. No. 380-1 at 55-56; Doc. No. 381-2 at 27].

While Johnson waited at the Amoco, he received a call from Staples’s brother,

Chris Person, asking whether he saw a black Expedition in the parking lot

that was, in fact, driven by Officer David Noe [Doc. No. 380-1 at 55; Doc. No.

380-2 at 39]. Ten minutes later, Oliver called to ask whether the black

vehicle had left, and when Johnson replied that it had, Oliver said that it was

following him [Doc. No. 381-2 at 27]. Shortly after this, Oliver instructed

Johnson to meet him on a side street leading to Metro Materials because he

had decided that the movant should wait outside the entrance in his vehicle

as if he had car trouble, while Johnson and Oliver picked up the drugs in

Johnson’s vehicle [Id. at 27-29]. Johnson would then get in the movant’s

vehicle, so that anyone following would still see two black men in the car [Id.

at 28]. The movant was present during this conversation between Johnson

and Oliver and agreed to the plan [Id. at 28-29].




                                       5
    Case 1:01-cr-00513-CAP-LTW Document 412 Filed 07/23/20 Page 6 of 17




      After the cocaine was loaded into Johnson’s vehicle at approximately

7:05 p.m., police arrived and blocked the exit, and Oliver told Johnson to get

out and run, which he did, but the police caught him immediately [Doc. No.

380-1 at 59; Doc. No. 381-1 at 81-83; Doc. No. 381-2 at 29-30]. Meanwhile,

the movant was pulled off to the side of the road down the street from Metro

Materials and was standing by his open trunk looking in the direction of

Metro Materials [Doc. No. 381-1 at 51-54]. Detective Ty Hayes passed the

movant, who was looking into his trunk, but when Detective Hayes turned

around, the movant appeared to see the detective looking at him, closed his

trunk, and began driving away [Id. at 52-56]. Detective Hayes followed as

the movant drove erratically, and Officer Noe eventually helped Detective

Hayes stop the movant’s car and arrest him. [Id. at 59; Doc. No. 380-2 at 1;

Doc. No. 381-1 at 56-57]. When Detective Hayes entered the movant’s car,

which was still on the road, to move it to a parking lot, he saw the movant’s

cell phone, seized it, and turned it over to Officer Noe [Doc. No. 381-1 at 57].

The cell phone revealed that the movant had called another cell phone four

times between 7:16 and 7:23 p.m. [Doc. No. 382 at 27-30].

      On April 5, 2002, the jury found the movant and Oliver guilty on both

counts and that each offense involved at least five kilograms of cocaine [Doc.

No. 382-4 at 20, 22]. When the movant failed to appear for sentencing on



                                        6
    Case 1:01-cr-00513-CAP-LTW Document 412 Filed 07/23/20 Page 7 of 17




July 23, 2002, the court issued a bench warrant. See Docket Entry dated

07/3/2002. Nearly fifteen years later, the movant was arrested in Jamaica

and extradited to the United States [Doc. No. 339]. On October 19, 2017, the

court entered judgment imposing a total sentence of 188 months of

imprisonment [Doc. No. 364]. Retained counsel L. Burton Finlayson

represented the movant at sentencing [Doc. Nos. 338 and 363].

      The movant, still represented by Attorney Finlayson, appealed, arguing

that: (1) the court abused its discretion by admitting photographs and

testimony about marijuana seized on June 18, 2001; (2) the court erred in

admitting the movant’s cell phone and its contents, which were seized

without a warrant; (3) the evidence was insufficient to support his

convictions; (4) the court erred by denying him a mitigating role adjustment;

(5) the court erred by applying a two-level firearm enhancement; and (6) his

sentence was procedurally and substantively unreasonable. Br. of Appellant

at 37-76 (May 14, 2018), United States v. Hand, 758 F. App’x 838 (11th Cir.

2019) (per curiam) (No. 17-14740-H), 2018 WL 2234214, at *19-58. The

United States Court of Appeals for the Eleventh Circuit granted the

government’s motion to dismiss the movant’s challenges to his convictions

pursuant to the fugitive disentitlement doctrine but allowed him to proceed

with the challenges to his sentence [Doc. No. 399-3 at 2]. On January 11,



                                      7
    Case 1:01-cr-00513-CAP-LTW Document 412 Filed 07/23/20 Page 8 of 17




2019, the Eleventh Circuit affirmed the movant’s sentence. Hand, 758 F.

App’x at 841.

      B. Motion for Discovery

      The movant sought discovery from the government with regard to his

claim that his trial attorney failed to convey a plea offer to him [Doc. No.

397]. The magistrate judge denied the motion [Doc. No. 404 at 7-8], and the

movant objects. Because the court has conducted an in camera review of the

government’s file and found no indication that a plea offer to the movant was

ever contemplated by the government, there is no need for the discovery

sought by the movant. Accordingly, the objections to the magistrate judge’s

denial of discovery are OVERRULED.

      C. Section 2255 Motion

      The movant now collaterally challenges his convictions and sentences.

He raises two grounds for relief based on ineffective assistance of trial

counsel.

      Under the Sixth Amendment, a defendant has the right to “reasonably

effective” legal assistance. Strickland v. Washington, 466 U.S. 668, 687

(1984). To show constitutionally ineffective assistance of counsel, a movant

must establish that (1) counsel's representation was deficient and (2)

counsel's deficient representation prejudiced him. Id. at 690-92; Bottoson v.



                                        8
    Case 1:01-cr-00513-CAP-LTW Document 412 Filed 07/23/20 Page 9 of 17




Moore, 234 F.3d 526, 532 (11th Cir. 2000) (stating that the court may resolve

an ineffective assistance claim based on either prong).

      Under the first prong, a movant must show that “in light of all the

circumstances, the identified acts or omissions were outside the wide range of

professionally competent assistance.” Strickland, 466 U.S. at 690.

“[C]ounsel's conduct is presumed reasonable, [and] a petitioner must

establish that no competent counsel would have taken the action that his

counsel did take.” Chandler v. United States, 218 F.3d 1305, 1315 (11th Cir.

2000) (en banc). To prove ineffectiveness, a movant must show that his

attorney's representation “fell outside the wide range of professionally

competent assistance.” Id. at 1314 (internal quotation marks omitted).

When evaluating an attorney's performance, the court must be highly

deferential and “avoid second-guessing counsel's performance.” Id.

Moreover, when reviewing counsel's performance, the court “must evaluate

the reasonableness of counsel's performance from counsel's perspective at the

time,” not with the distortion of hindsight. Id. at 1316.

      Under the second Strickland prong, a movant “must show that there is

a reasonable probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different. A reasonable probability




                                       9
   Case 1:01-cr-00513-CAP-LTW Document 412 Filed 07/23/20 Page 10 of 17




is a probability sufficient to undermine confidence in the outcome.”

Strickland, 466 U.S. at 694.

            1. Failure to convey plea offer

      The two-prong Strickland test applies to a defendant’s claim of

ineffective assistance in connection with the rejection of a plea offer. Lafler v.

Cooper, 566 U.S. 156, 162 (2012); Missouri v. Frye, 566 U.S. 134, 140, (2012).

"[A]s a general rule, defense counsel has the duty to communicate formal

offers from the prosecution . . . ." Frye, id. at 145. Counsel, however, is not

deficient for failing to inform a defendant of a non-existent plea offer. United

States v. Butler, 118 F. App’x 371, 373 (10th Cir. 2004) ("Failure to inform

him of a non-existent plea offer cannot form a basis for an inadequate

assistance of counsel claim."). Additionally, "counsel cannot force the state to

plea bargain[,]" and counsel does not perform deficiently by failing to plea

bargain when the state has not offered a plea bargain. Zamora v. Dugger,

834 F.2d 956, 960 (11th Cir. 1987).

      To show prejudice, the movant "must show that there is a reasonable

probability that, but for counsel’s errors, he would . . . have pleaded guilty

and would [not] have insisted on going to trial." Coulter v. Herring , 60 F.3d

1499, 1504 (11th Cir. 1995) (alteration in original) (quoting Hill v. Lockhart,

474 U.S. 52, 58 (1985)) (internal quotation marks omitted). A movant fails to



                                       10
   Case 1:01-cr-00513-CAP-LTW Document 412 Filed 07/23/20 Page 11 of 17




show prejudice when he does not allege that "he would have accepted a plea

of guilt and would not have insisted on going to trial." Rosin v. United States,

786 F.3d 873, 878 (11th Cir.) (emphasis added), cert. denied , _ U.S. _, 136 S.

Ct. 429 (2015). In addition to a defendant’s willingness to plead guilty, a

defendant must “demonstrate a reasonable probability the plea would have

been entered without the prosecution canceling it or the trial court refusing

to accept it[.]” Frye , 566 U.S. at 147. To show that counsel was ineffective

for failing to pursue a plea bargain, a defendant "must show that the

prosecutor would have offered a plea, that the court would have approved it,

and that he would have accepted it." Williams v. Crosby, No. 8:02-CV-965-T-

30MAP, 2007 WL 1724944, at *14 (M.D. Fla. June 13, 2007); see also Adames

v. United States, No. 6:10-cv-1066-Orl-28GJK, 2012 WL 939022, at *1 (M.D.

Fla. Mar. 20, 2012) (“The failure to pursue a plea bargain does not

demonstrate ineffective assistance of counsel, particularly when there is no

suggestion that the prosecutor would have offered one.”).

      The movant’s evidentiary proffer for demonstrating the existence of a

formal plea offer or its terms is insufficient to show that a formal plea offer

actually existed. See Asher v. United States, No. 1:09-CR-0414-WSD-AJB,

2016 WL 11488907 (N.D. Ga. Apr. 15, 2016), report and recommendation

adopted, No. 1:09-CR-414-WSD-AJB, 2018 WL 2979926 (N.D. Ga. June 14,



                                       11
    Case 1:01-cr-00513-CAP-LTW Document 412 Filed 07/23/20 Page 12 of 17




2018) (citing Duronslet v. Cain, No. CV-15-4389, 2015 WL 9948220, at *8

(E.D. La. Nov. 25, 2015) (holding that the petitioner failed to meet burden of

showing plea offer existed – “there is no affidavit from the prosecutor or

defense counsel establishing the existence of such an offer”)), report and

recommendation adopted, No. CV-15-4389, 2016 WL 366610 (E.D. La. Jan.

29, 2016). To support his claim that trial counsel failed to communicate a

plea offer to him, the movant has presented an affidavit from Attorney

Finlayson, who represented the movant in pursuing his motion for new trial

and at sentencing. Ex. B. to Movant’s Reply Brief [Doc. No. 402-2]. The

March 17, 2020 affidavit describes a 2017 conversation Attorney Finlayson

had with the Assistant United States Attorney (“AUSA”) who prosecuted the

movant in 2001-2002. According to Attorney Finlayson, AUSA Bill Thomas

said “I have not reviewed the file but given the posture and relative

culpability of the parties, and the practices of the U.S. Attorney’s office at the

time, I’m sure we offered Keemit Hand less than 10 years for a guilty plea.

He should have taken it.” The movant contends that this “is evidence of an

offer.” Reply Brief at 4 [Doc. No. 406]. This court finds to the contrary—an

affidavit containing hearsay about speculation by the prosecutor who has not

reviewed the case file regarding what happened in a case fifteen years earlier

is not evidence of an offer. Likewise, the fact that the movant’s co-defendants



                                        12
   Case 1:01-cr-00513-CAP-LTW Document 412 Filed 07/23/20 Page 13 of 17




were given plea offers—an argument not raised before the magistrate judge—

is not evidence that there was an offer made to the movant’s trial counsel.

      While the movant contends he is entitled to an evidentiary hearing for

an opportunity to prove the existence of the plea offer, he has made no proffer

of what proof he would present at such hearing. It is true that § 2255

mandates that the court conduct an evidentiary hearing “unless the motion

and files and records conclusively show that the prisoner is entitled to no

relief,” but a defendant must support his allegations with at least a proffer of

some credible supporting evidence. See Chandler v. McDonough, 471 F.3d

1360 (11th Cir. 2006) (citation omitted); Hill v. Moore, 175 F.3d 915, 922

(11th Cir. 1999) (“To be entitled to an evidentiary hearing on this matter [an

ineffective assistance of counsel claim], petitioner must proffer evidence that,

if true, would entitle him to relief.”). However, “[a] hearing is not required on

frivolous claims, conclusory allegations unsupported by specifics, or

contentions that are wholly unsupported by the record.” United States v.

Mata, 2011 WL 5080633 (N.D. Fla. Sept. 23, 2011) (citing Peoples v.

Campbell, 377 F.3d 1208, 1237 (11th Cir. 2004)); Tejada v. Dugger, 941 F.2d

1551, 1559 (11th Cir. 1991); Holmes v. United States, 876 F.2d 1545, 1553

(11th Cir. 1989).




                                       13
   Case 1:01-cr-00513-CAP-LTW Document 412 Filed 07/23/20 Page 14 of 17




      The court, at the movant’s suggestion, conducted an in camera

inspection of the government’s file in this matter. There is nothing contained

in that file to indicate that the government even considered making a plea

offer to the movant, much less evidence that such an offer was communicated

to his counsel at the time. The vague promise “to prove the existence of the

plea offer at an evidentiary hearing through testimony and other evidence” is

insufficient. Objections at 6 [Doc. No. 406]. Therefore, no evidentiary

hearing is warranted in this case.

      Because the movant has offered nothing more than conclusory

allegations and contentions unsupported by the record with respect to the

existence of a plea offer, he has failed to meet his burden of establishing

deficient performance by his attorney. Accordingly, the movant’s objections

to the R&R with respect to Ground One are OVERRULED.

      2. Suppression of the Movant’s Cell Phone (Ground Two)

      The second instance of deficient conduct by trial counsel asserted by

the movant is her failure to particularize and litigate a motion to suppress

evidence that she adopted in this case. The evidence the movant contends

should have been suppressed is his cell phone and its contents. The

magistrate judge found that even if trial counsel’s failure to pursue

suppression of the movant’s cell phone amounted to deficient conduct, the



                                       14
   Case 1:01-cr-00513-CAP-LTW Document 412 Filed 07/23/20 Page 15 of 17




movant cannot show prejudice. R&R at 12 [Doc. No. 404]. The movant

objects, arguing that there is a reasonable probability that the movant would

not have been found guilty absent the cell phone evidence.

      At trial, the cell phone evidence established that the defendant called

another cell phone labeled as “G-O” four times between 7:16 p.m. and 7:23

p.m. on June 16, 2001, a few moments after the police arrived on the scene

[Doc. No. 382 at 27-30]. Even without the cell phone showing the four calls to

“G-O”, the weight of the other evidence of the movant’s guilt was more than

sufficient. Specifically, Co-Defendant Vincent Johnson testified that the

movant was a participant in the June 16, 2001 drug deal [Doc. No. 381-2 at

28-31]. Also, Agent Noe testified that he observed a four-door green Maxima

conducting counter-surveillance in the vicinity of the drug transport, and

shortly thereafter, the movant was arrested while driving the vehicle [Doc.

No. 380-1 at 56-59; Doc. No. 380-2 at 1-6].

      It is not enough for the movant to show that his counsel's deficient

performance had some conceivable effect on the jury's verdict. Here, the

movant has offered nothing more than his speculation that the outcome of his

trial would have been different if the cell phone evidence had not been

presented; therefore, he has failed to meet his burden of establishing




                                      15
   Case 1:01-cr-00513-CAP-LTW Document 412 Filed 07/23/20 Page 16 of 17




prejudice. Accordingly, the movant’s objections to the R&R with respect to

Ground Two are OVERRULED.

            3. Certificate of Appealability (“COA”)

      The magistrate judge recommended that the movant be denied a COA

as to the two grounds raised in his § 2255 motion. In his objections, the

movant argues he should be given a COA as to both claims.

      Section 2253 sets forth the standard a movant must satisfy to obtain

appellate review of this court’s disposition of his § 2255 motion to vacate:

      (c)(1) Unless a circuit justice or judge issues a certificate of
      appealability, an appeal may not be taken to the court of appeals
      from -

      (A) the final order in a habeas corpus proceeding which the
      detention complained of arises out of process issued by a State
      court; or

      (B) the final order in a proceeding under section 2255.

      (2) A certificate of appealability may issue under paragraph (1)
      only if the applicant has made a substantial showing of the denial
      of a constitutional right.

      (3) The certificate of appealability under paragraph (1) shall
      indicate which specific issue or issues satisfy the showing
      required by paragraph (2).

28 U.S.C. § 2253(c)(1-3). This standard is met when “reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to



                                       16
    Case 1:01-cr-00513-CAP-LTW Document 412 Filed 07/23/20 Page 17 of 17




deserve encouragement to proceed further.” Slack v . McDaniel, 529 U.S.

473, 484 (2000) (internal quotations omitted).

      This court finds that the movant’s claims raised in his § 2255 are

wholly without merit. Accordingly, the movant is denied a COA. The movant

may request a circuit judge to issue a COA since this court has denied the

same. Fed. R. App. P. 22 (b)(1, 2). “Under the plain language of the rule, an

applicant for the writ gets two bites at the appeal certificate apple: one before

the district judge, and if that one is unsuccessful, he gets a second one before

a circuit judge.” Jones v. United States, 224 F.3d 1251, 1255 (11th Cir. 2000)

(quoting Hunter v. United States, 101 F.3d 1565, 1575 (11th Cir. 1996)).

III. Conclusion

      Based on the foregoing, the movant’s objections [Doc. No. 406] are

OVERRULED, and the magistrate judge's R&R [Doc. 404], as reviewed

herein, is ADOPTED as the order of the court.

      In addition, the motion to amend the § 2255 motion to vacate [Doc. 407]

is DENIED as moot.

      The clerk is DIRECTED to close the civil action associated with the

filing of the motion to vacate.

      SO ORDERED, this 23rd day of July, 2020.

                                            /s/CHARLES A. PANNELL, JR.
                                            CHARLES A. PANNELL, JR.
                                            United States District Judge
                                       17
